     Case 1:20-cr-00175-DAD-BAM Document 178 Filed 08/11/21 Page 1 of 2

                                                                                 (SPACE BELOW FOR FILING STAMP ONLY)
 1    MARK W. COLEMAN #117306
      NUTTALL & COLEMAN
 2    2333 MERCED STREET
      FRESNO, CALIFORNIA 93721
 3    PHONE (559) 233-2900
      FAX (559) 485-3852
      mcoleman@nuttallcoleman.com
 4

 5    ATTORNEYS FOR    Defendant, HECTOR GOMEZ

 6

 7                                  UNITED STATES DISTRICT COUNT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9
      UNITED STATES OF AMERICA,                          Case No: 1:20-CR-00175-DAD-BAM
10
                      Plaintiffs,
11                                                              WAIVER OF APPEARANCE
              v.                                                        AND
12                                                                     ORDER
      HECTOR GOMEZ,
13

14                    Defendants.

15

16    TO:     THE UNITED STATES DISTRICT COURT; UNITED STATES ATTORNEY

17            OFFICE and/or ITS REPRESENTATIVES:

18            Defendant, HECTOR GOMEZ, by and through his attorney MARK W. COLEMAN, of

19    NUTTALL & COLEMAN, hereby applies to this court for an Order waiving his appearance at

20    the Status Conference currently scheduled for August 25, 2021 at 1:00 p.m., before Magistrate

21    Judge Barbara A. McAuliffe.

22            The reason for this request is that Mr. Gomez lives in Nebraska.

23            Mr. Gomez has been in continued contact with his attorney and gives his attorney full

24    power to act on his behalf. The matter of the Status Conference has been discussed and Mr.

25    Gomez is satisfied that all relative matters have been adequately discussed.

26    ///

27    ///

28
                                                     1
     Case 1:20-cr-00175-DAD-BAM Document 178 Filed 08/11/21 Page 2 of 2


 1           It is hereby requested that Hector Gomez appearance at the hearing on August 25, 2021,

 2    at 1:00 p.m. be excused.

 3    DATED: August 10, 2021.              Respectfully submitted,

 4                                         NUTTALL & COLEMAN
 5                                         /s/ Mark W. Coleman
 6                                         MARK W. COLEMAN
                                           Attorney for Defendant,
 7
                                           HECTOR GOMEZ
 8

 9                                               ORDER

10

11           GOOD CAUSE APPEARING,

12           IT IS HEREBY ORDERED that Defendant, HECTOR GOMEZ, is hereby excused from

13    appearing at the Status Conference currently scheduled for August 25, 2021, at 1:00 p.m.

14
      IT IS SO ORDERED.
15

16       Dated:    August 11, 2021                           /s/ Barbara   A. McAuliffe          _
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
